                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 CHASE WILLIAMS AND WILLIAM
 ZHANG, individually and on behalf of all
 others similarly situated,

                          Plaintiffs,            Civ. No. 1:20-cv-02809-LAK

               v.                                CLASS ACTION


 BLOCK.ONE, BRENDAN BLUMER, and
 DANIEL LARIMER,

                          Defendants.


 CRYPTO ASSETS OPPORTUNITY FUND
 LLC and JOHNNY HONG, Individually and
 on Behalf of All Others Similarly Situated,

                          Plaintiffs,            Civ. No.: 1:20-cv-3829-LAK
               v.
                                                 CLASS ACTION
 BLOCK.ONE, BRENDAN BLUMER,
 DANIEL LARIMER, IAN GRIGG, and
 BROCK PIERCE,

                          Defendants.


   DECLARATION OF TOBY T. SAVIANO IN SUPPORT OF MOTION OF CRYPTO
             ASSETS OPPORTUNITY FUND LLC’S MOTION OF
             FOR APPOINTMENT OF LEAD PLAINTIFFS, AND
            APPROVAL OF SELECTION OF CO-LEAD COUNSEL

       I, Toby T. Saviano, declare as follows:

       1.     I am a senior paralegal at Grant & Eisenhofer P.A. (“G&E”), 485 Lexington

Avenue, New York, NY 10017, co-counsel for Crypto Assets Opportunity Fund LLC (“CAOF”).

I have been employed by G&E since August 15, 2015.
         2.    Among my job duties is the duty to file motions and supporting documentation on

federal courts’ ECF filing systems. I have performed at least 250 federal court filings while

employed at G&E without incident or error.

         3.    On June 8, 2020, I was entrusted by the G&E attorneys of record in this matter to

timely file CAOF’s Motion for Lead Plaintiff, including all supporting documents as follows: (i)

the Notice of Motion of the Crypto Assets Opportunity Fund, LLC for Consolidation of Cases,

Appointment of Lead Plaintiff, and Approval of Counsel (“Motion”); (ii) the Memorandum in

Support of the Crypto Assets Opportunity Fund, LLC for Consolidation of Cases, Appointment of

Lead Plaintiff, and Approval of Lead Counsel Selection (“Memorandum”); (iii) the Declaration of

Daniel L. Berger in Support of Motion of the Crypto Assets Opportunity Fund, LLC for

Consolidation of Actions, Appointment of Lead Plaintiff, and Approval of Lead Counsel Selection,

with exhibits (“Berger Declaration”); and (iv) a Proposed Order.

         4.    At 7:47 pm, Caitlin M. Moyna, an attorney of record in this matter, informed me

by email that the Memorandum, which was stored on a shared file drive for me to access, was

final.

         5.    At 9:00 pm, Ms. Moyna wrote me an email confirming that we “have everything –

NOM, brief, dec and exhibits and proposed order.” I understood that “NOM” meant the Motion,

“brief,” meant the Memorandum, and “dec” meant the Berger Declaration. I responded at 9:02

pm, “That’s everything. Ill file at 11:30.”

         6.    At 11:38 pm, I began uploading CAOF’s Motion for Lead Plaintiff to the Court’s

ECF system. The Motion (ECF No. 22), the Berger Declaration (ECF No. 23) and exhibits, which

included as an exhibit the Certification of Brandon Eslasser and CAOF’s trading




                                               2
data in the EOS Securities (ECF 23-3), and the Proposed Order (ECF No. 24) were all filed at that

time. The Memorandum was not filed.

       7.     At 11:55 pm, Ms. Moyna sent me an e-mail asking, “did we file yet”? I responded

at 11:56 pm, “Yes.”

       8.     I realized the next morning that the Memorandum had not been filed. As soon as I

discovered this, I uploaded the Memorandum and it was filed, at 8:56 am on June 9, 2020 (ECF

No. 27).

       9.     Neither I, nor anyone else at G&E made any changes to the Memorandum after I

was informed by Ms. Moyna that it was finalized at 7:47 pm on June 8, 2020, several hours prior

to the time when any documents in support of JD Anderson, David Muhammad, Rajith

Thiagarajan, Chase Williams and Token Fund I LLC’s Motion for Appointment of Lead Plaintiffs

and Approval of Selection of Roche Cyrulnik Freedman LLP and Selendy & Gay PLLC as Co-

Lead Counsel were filed (ECF Nos. 20, 21 and 26).



       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on June 26, 2020.


                                                                    Toby T. Saviano




                                                 3
